PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Although afforded an opportunity to do so, appellant has elected not to file a brief in proper person. Having reviewed the record, we agree that no reversible error occurred. Accordingly, we affirm appellant’s conviction and sentence. However, we strike the public defender fee imposed, because appellant was afforded neither notice of intent to seek such a fee, nor an opportunity to contest its amount. E.g., Bryant v. State, 661 So.2d 1315 (Fla. 1st DCA 1995); L.A.D. v. State, 616 So.2d 106 (Fla. 1st DCA), review denied, 624 So.2d 268 (Fla.1993). On remand, such a fee may again be imposed, provided that appellant is afforded notice and an opportunity to contest its amount.
AFFIRMED and REMANDED, with directions.
MINER, WEBSTER and LAWRENCE, JJ., concur.